DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A telephone calls were made to the applicant on 03/22/2022 however, no response was received.
The application has been amended as follows: 
Amendment to the claims:

 	Claim 12, line 13 “a pipeline component” should be amended to –the pipeline component–
 	Claim 12, lines 21-22 “the pipe component” should be amended to –the pipeline component–
 	Claim 12, line 22 “the ground surface” should be amended to –a ground surface–
 	Claim 17, line 2 “the threaded portion of the stud” should be amended to –a threaded portion of the stud–
 	Claim 23, line 4 “the head of the stud” should be amended to –head of the stud.–
  	Claim 26, line 2 “a non-conductive material” should be amended to –a non-conductive material.–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a cap for pipe support structure. However, the prior art of record have failed to teach the method of supporting a pipe component by providing a pipe support system, comprising: a pipe base comprising a vertically-oriented tubular body ported by and a stud assembly having (i) a stud comprising a non-threaded head and a threaded bolt, and (ii) a flanged housing comprising a flange, an opening through the flanged housing configured to threadedly receive the bolt; a deck supported above the pipe base, the deck having an upper surface and a receptacle; and a cap removably attached to or nested on the upper surface of the deck; determining a height of a pipe component to be supported above a surface; slidably placing the bolt onto an inner diameter of the tubular body until the flanged housing is landed onto a top of the tubular body; landing the receptacle of the deck over the head of the stud so that the deck and cap are supported above the pipe base; rotating the head of the bolt relative to the flanged housing in order to provide micro- adjustments to the height of the deck and cap over the pipe base; and placing the pipeline component onto the cap, thereby supporting the pipe component above the ground surface at a determined height as claimed in claim 12 and the method of replacing a cap for a pipe support structure, comprising: providing a pipe support system, comprising a pipe base comprising a vertically-oriented tubular body; a stud assembly having (i) a threaded bolt comprising a non-threaded head, and (ii) a flanged housing comprising a flange, and an opening through the flanged housing configured to threadedly receive the bolt; a deck supported above the pipe base, the deck having an upper surface and a receptacle along a lower surface configured to be 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631